DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 2 (figure 7 and claims 1-3, 5, 11-13 and 16-17) in the reply filed on 08/30/21 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-7 of U.S. Patent No. 10,784,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in U.S. Patent No. 10,784,036 has the same structural limitations.

a. Claim 1 of the instant application number 16995215, recites, “a drum core including a winding core, a first flange, and a second flange, the first flange being provided on one axial end of the winding core, the second flange being provided on another axial end of the winding core; a spacer provided on a surface of the winding core between the first flange and the second flange, the spacer being separate from the winding core;
a first winding wire wound in a first circumferential direction around the winding core between the first flange and the spacer; and a second winding wire wound in a second circumferential direction around the winding core between the second flange and the spacer. ”.(same elements recited in claim 1 of U.S. Patent No. 10,784,036).
 b. Claim 2 of the instant application number 16995215, recites (same elements recited in claim 2 of U.S. Patent No. 10,784,036).
c. Claim 3 of the instant application number 16995215, recites, (same elements recited in claim 6 of U.S. Patent No. 10,784,036).
 d. Claim 5 of the instant application number 16995215, recites, (same elements recited in claim 4 of U.S. Patent No. 10,784,036).
 e. Claim 11 of the instant application number 16995215, recites, (same elements recited in claim 5 of U.S. Patent No. 10,784,036).
f. Claim 12 of the instant application number 16995215, recites, (same elements recited in claim 6 of U.S. Patent No. 10,784,036
Claim 13 of the instant application number 16995215, recites, (same elements recited in claim 7 of U.S. Patent No. 10,784,036).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Baker et al. (US 2016/0247627).
Regarding claim 1, Baker et al. (figures 1-25 and para 0041-0074) discloses a drum core (102) including a winding core (108), a first flange (104), and a second flange (106), the first flange being provided on one axial end of the winding core (see figures 3-4), the second flange being provided on another axial end of the winding core (see figures 3-4); a spacer (112) provided on a surface of the winding core between the first flange and the second flange (see figures 3-4), the spacer being separate from the winding core (see figures 3-4); a first winding wire (124) wound in a first circumferential direction around the winding core between the first flange and the spacer (see figures 3-4); and a second winding wire (126) wound in a second circumferential direction around the winding core between the second flange and the spacer (see figures 3-4).
Regarding claim 17, Baker et al. (para 0073 and figure 25) discloses wherein the first winding wire forms two or more tiers on an outer surface of the winding core; and wherein the second winding wire forms two or more tiers on the outer surface of the winding core.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Ol (US 2002/0021201)
Regarding claim 2, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein the spacer is made of a flexible member.
para 0028) discloses wherein the spacer (20) is made of a flexible member Note: the spacer is made of a resin material which have elastic/flexible characteristic.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the spacer is made of a flexible member as taught by Ol to the inductive device of Baker et al. so as to prevent the spacer from damaging if pressed upon by the coils units.

3.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Saito (JP 01286408)(English translation)
Regarding claim 3, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Saito (para 0001 and figure 2) discloses wherein at least a part of the spacer (5) is made of an insulating sheet. Note: the tape 5 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a part of the spacer is made of an insulating sheet as taught by Saito to the inductive device of Baker et al. so as to allow for the inductance value and ratio of current transformation can be improved.
Regarding claim 5, Saito (figure 2) discloses wherein the insulating sheet (5) is provided on the drum core so as to extend along an axial direction of the winding core.

4.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Hsu (7,236,077)
Regarding claim 3, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Hsu (Col 2, lines 1-15 and figure 2) discloses wherein at least a part of the spacer (25) is made of an insulating sheet. Note: the tape 25 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a part of the spacer is made of an insulating sheet as taught by Hsu to the inductive device of Baker et al. so as to allow for the inductance value and ratio of current transformation can be improved.
Regarding claim 5, Hsu (figure 2) discloses wherein the insulating sheet (25) is provided on the drum core so as to extend along an axial direction of the winding core.

5.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Sato et al. (US 5,923,237)
Regarding claim 11, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses an insulating exterior portion provided around the winding core so as to cover at least a part of the first and 
Sato et al. (figure 16 and Col 5, lines 30-41) discloses an insulating exterior portion (24) provided around the winding core so as to cover at least a part of the first and second winding wires, wherein the spacer includes a part of the insulating exterior portion. (see the middle section of figure 16)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an insulating exterior portion provided around the winding core so as to cover at least a part of the first and second winding wires, wherein the spacer includes a part of the insulating exterior portion as taught by Sato to the inductive device of Baker et al. so as to protect the inductive device from outside elements thereby increasing the life span of the inductive device.
Regarding claim 13, Sato et al. (figure 16 and Col 5, lines 30-41) discloses wherein a gap is formed between the first winding wire and the second winding wire; and wherein the insulating exterior portion is further disposed in the gap between the first and second winding wires. (note: there is a spacing between the middle spacer and the windings which forms a gap; wherein insulating exterior portion is disposed in the gap)

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Sato et al. (US 5,923,237) in further view of Saito (JP 01286408)(English translation)
claim 12, the modified inductive device of Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Saito (para 0001 and figure 2) discloses wherein at least a part of the spacer (5) is made of an insulating sheet. Note: the tape 5 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a part of the spacer is made of an insulating sheet as taught by Saito to the modified inductive device of Baker et al. so as to allow for the inductance value and ratio of current transformation can be improved.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Sato et al. (US 5,923,237) in further view of Hsu (7,236,077)
Regarding claim 12, to the modified inductive device of Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein at least a part of the spacer is made of an insulating sheet.
Hsu (Col 2, lines 1-15 and figure 2) discloses wherein at least a part of the spacer (25) is made of an insulating sheet. Note: the tape 25 is considered to be an insulating sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least a .

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2016/0247627) in view of Takahe et al. (US 2014/0292464).
Regarding claim 16, Baker et al. (figures 1-25 and para 0041-0074) discloses all the limitations as noted above but does not expressly discloses wherein the first circumferential direction is opposite to the second circumferential direction.
Takahe et al. (para 0058) discloses a teaching wherein the first circumferential direction (S1 wire) is opposite to the second circumferential direction (S2 wire).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first circumferential direction is opposite to the second circumferential direction as taught by Takahe et al.  to the inductive device of Baker et al. so as to avoid extending each wire from one end of the winding core  to the other end thereby reducing the chances of wires being damaged and also allowing for induced current and circuit noise immunity is improved

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837